DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 4/8/22.  Claims 2, 10, 17, 22, 35, 36, and 39 have been amended.  Claims 1 and 32 are canceled.  Claims 2-31 and 33-39 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-28 and 35-39 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 10-16 and 22-28 are directed to a method (i.e., a process). Claims 17-21 and 35-39 are directed to a system (i.e., a machine). Accordingly, claims 10-28 and 35-39 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:
10. A computer-implemented method for distribution of a prescription drug that has a potential for misuse, abuse or diversion, comprising: storing, in one or more computer memories, a computer database of a company that obtained government approval to distribute the prescription drug that has a potential for misuse, abuse or diversion, the computer database having a database schema that contains and interrelates prescription fields, patient fields, and prescriber fields relating to the company's prescription drug; said prescription fields, contained within the database schema, storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion, wherein any and all prescriptions for the company's prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the company's prescription drug that has a potential for misuse, abuse or diversion is prescribed, wherein the patient fields comprise any and all patients being prescribed the company's prescription drug; said prescriber fields, contained within the database schema, storing information sufficient to identify a physician or other prescriber of the company's prescription drug that has a potential for misuse, abuse or diversion, and said prescriber fields storing information to show that the physician or other prescriber is authorized to prescribe the company's prescription drug, wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug; and reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion with any and all quantities in the computer database of the company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion before shipments of the prescription drug for a time period are sent by processing a database query to identify information in said prescription fields, said patient fields, and said prescriber fields, the reconciliation controlling the inventory using the computer database of the company, thereby identifying misuse, abuse or diversion of the prescription drug;  wherein the prescription drug is gamma hydroxy butyrate; and providing the gamma hydroxy butyrate to treat cataplexy in the patient when there is no misuse, abuse or diversion, wherein the patient has narcolepsy; wherein the inventory is managed by an exclusive central pharmacy; and wherein the computer database of the company that obtained government approval to distribute the prescription drug comprises an exclusive central computer database.
Representative independent claim 36 includes limitations that recite at least one abstract idea.  Specifically, independent claim 36 recites:
36. A computer-implemented system for distribution of a prescription drug that has a potential for misuse, abuse or diversion, comprising: one or more computer memories for storing a computer database of a company that obtained government approval to distribute the prescription drug that has a potential for misuse, abuse or diversion, the computer database having a database schema that contains and interrelates prescription fields, patient fields, and prescriber fields relating to the company's prescription drug; said prescription fields, contained within the database schema, storing prescriptions for the company's prescription drug that has a potential for abuse, misuse or diversion, wherein any and all prescriptions for the company's prescription drug are stored only in the computer database of the company that obtained approval to distribute the prescription drug, and wherein the company's prescription drug is sold or distributed by the company using only the computer database; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 11 Application Number: 15/057,898Dkt: 101.031U16 Filing Date: March 1, 2016 Title: SENSITIVE DRUG DISTRIBUTION SYSTEM AND METHOD said patient fields, contained within the database schema, storing information sufficient to identify a patient for whom the company's prescription drug that has a potential for misuse, abuse or diversion is prescribed, wherein the patient fields comprise any and all patients being prescribed the company's prescription drug; said prescriber fields, contained within the database schema, storing information sufficient to identify a physician or other prescriber of the company's prescription drug that has a potential for misuse, abuse or diversion, and said prescriber fields storing information to show that the physician or other prescriber is authorized to prescribe the company's prescription drug, wherein the prescriber fields include any and all physicians or other prescribers allowed to prescribe the company's prescription drug; and a data processor for processing a database query to identify information in said prescription fields, said patient fields, and said prescriber fields for reconciling inventory of the prescription drug that has a potential for misuse, abuse or diversion with any and all quantities in the computer database of the company that obtained approval to distribute the prescription drug that has a potential for misuse, abuse or diversion before shipments of the prescription drug for a time period are sent, the reconciliation controlling the inventory using the computer database of the company, thereby identifying misuse, abuse or diversion of the prescription drug; wherein the prescription drug comprises gamma hydroxy butyrate (GHB); wherein the data processor is for processing the database query to identify information in said prescription fields, said patient fields, and said prescriber fields for generating periodic reports at regular frequencies or intervals via the computer database of the company, thereby identifying misuse, abuse or diversion of the prescription drug; and wherein the inventory is managed by an exclusive central pharmacy; and wherein the computer database of the company that obtained government approval to distribute the prescription drug comprises an exclusive central computer database.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because processing data to identify information amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human could view prescription/prescriber/patient/inventory data on paper and identify misuse, abuse, or diversion in their mind. A human could then generate a report. The limitation regarding providing the gamma hydroxy butyrate to treat cataplexy in the patient when there is no misuse, abuse or diversion constitutes “certain methods of organizing human activity” because it relates to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 10, 36, and similar independent claims 17, 22, 35, and 39, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting one or more computer memories, computer database/exclusive central computer database, database schema, and data processor to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind and/or certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the one or more computer memories, computer database/exclusive central computer database, database schema, and data processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of storing information, analyzing information, generating information, and identifying information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 11-16, 18-21, 23-28, 37, and 38 are ultimately dependent from Claim(s) 10, 17, 22, and 36 and include all the limitations of Claim(s) 10, 17, 22, and 36. Therefore, claim(s) 11-16, 18-21, 23-28, 37, and 38 recite the same abstract idea. Claims 11-16, 18-21, 23-28, 37, and 38 describe further limitations regarding the query, delivering the drug, entering data, blocking shipment, an abuse pattern, the type of drug, wherein current inventory is cycle counted and reconciled, and identifying information. These are all just further describing the abstract idea recited in claims 10, 17, 22, and 36, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claims 10 and 36 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to an exclusive central computer database, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Electronic recordkeeping and Storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 10-28 and 35-39 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16, 29-31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “providing the gamma hydroxy butyrate to treat cataplexy in the patient when there is no misuse, abuse or diversion” renders the claim indefinite because it includes conditional language and the step is therefore optional. Note the usage of “when” language which implies that this limitation is not performed when there is misuse, abuse or diversion. 
Claim 2 recites the limitation "the prescription drug" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to recite “the company’s prescription drug” or “the prescription drug that has a potential for misuse, abuse or diversion.” 
Claims 3-9, 29-31, 33, 34, and 11-16 incorporate the deficiencies of claims 2 and 10, through dependency, and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that claim 3 recites limitations that are in claim 2 and claims 15 and 16 recite limitations that are in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

  
Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 4/8/22.
(1) Applicants request withdrawal of the rejection of the claims under 101.

(A) As per the first argument, see 101 rejection above. Regarding the additional limitations directed to an exclusive central computer database, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Electronic recordkeeping and Storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  Regarding amended claim 10, the Examiner respectfully submits that MPEP 2106.04(d)(2) states that “in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” Applicant’s claim merely recites providing the GHB. As such, it does not qualify as a "treatment" or "prophylaxis" limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686